Citation Nr: 0837824	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-28 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for a ganglion cyst of 
the right foot/heel.

2.	Entitlement to service connection for a left elbow 
disorder, diagnosed as epicondylitis.

3.	Entitlement to service connection for a right ankle/foot 
disorder, to include radiating pain and neuropathy, as 
secondary to the ganglion cyst.

4.	Entitlement to service connection for right lower leg 
disorder, to include radiating pain and neuropathy, as 
secondary to the ganglion cyst.


REPRESENTATION

Appellant represented by: The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1973 and from August 30, 2004 to November 11, 2005.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which, relevant to the instant appeal, denied service 
connection for a ganglion cyst of the right foot/heel, left 
elbow epicondylitis, a right ankle disorder, and a right low 
leg disorder manifested by pain.  The RO issued a notice of 
the decision in March 2006, and the veteran timely filed a 
Notice of Disagreement (NOD) that same month.  Subsequently, 
in August 2006, the RO provided a Statement of the Case 
(SOC), and the veteran timely filed a substantive appeal.  
The RO issued a Supplemental Statement of the Case (SSOC) in 
November 2006.

The veteran requested a Travel Board hearing on these 
matters, which was held in July 2007 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

In a July 2007 document, the veteran relinquished his right 
to have the RO consider, in the first instance, any 
additional evidence offered.  The Board accepts this as a 
valid waiver of RO consideration.  38 C.F.R. § 20.1304(c).

With respect to the veteran's service connection claims for 
right foot and right lower leg radiating pain, tingling and 
numbness, both claimed as secondary to the ganglion cyst, 
these aspects of the appeal are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.	The veteran has been diagnosed with a ganglion cyst of the 
right foot/heel; although the veteran's service records 
spanning August 2004 through November 2005 are negative of 
any complaints of, treatment for or diagnosis of this 
disorder, the veteran has credibly testified that he began 
to experience symptoms of this cyst during this period of 
active service, and the only competent medical opinion of 
record establishes that it is at least as likely as not 
that he incurred the current disorder during this period 
of active service.

2.	The veteran has been diagnosed with a left elbow disorder, 
namely epicondylitis; although the veteran's service 
records spanning August 2004 through November 2005 are 
negative of any complaints of, treatment for or diagnosis 
of this disorder, the veteran has credibly testified that 
he began to experience symptoms of this left elbow malady 
during this period of active service, and the only 
competent medical opinion of record establishes that it is 
at least as likely as not that he incurred the current 
disorder during this period of active service.


CONCLUSIONS OF LAW

1.	With application of the benefit of the doubt rule, service 
connection for ganglion cyst of the right foot/heel is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).       

2.	With application of the benefit of the doubt rule, service 
connection for left elbow disorder, diagnosed as 
epicondylitis, is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).       


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claims. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for a 
ganglion cyst of the right foot/heel and a left elbow 
disorder, diagnosed as epicondylitis, are warranted, and 
therefore, a further discussion of the VCAA duties is 
unnecessary at this time.  


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).
 
b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
In November 2003 the veteran underwent a physical examination 
by his private physician, Dr. B.  A review of systems was 
negative, and Dr. B. noted no deformities of the extremities.  
He assessed the veteran as having a normal screening 
examination.  

In his March 2004 Report of Medical History for Retention the 
veteran indicated that he had no trouble with the feet and 
joints and noted no impaired use of the arms.  In the 
companion Report of Medical Examination for Retention, the 
veteran received a normal clinical assessment of the feet, 
lower extremities and upper extremities.  A Functional 
Capacity Certificate, also dated March 2004 and signed by 
both the veteran and his physician, indicates that the 
veteran had no medical condition that could prevent him from 
walking for miles at a time with heavy equipment.    

In his September 2005 Report of Medical Assessment, the 
veteran indicated that his overall health was the same when 
compared with his last medical assessment or physical 
examination.  He also indicted that since that time he had 
not experienced an illness or injury that caused him to miss 
duty for longer than three days, and that he had not been 
seen by or received treatment from a health care provider, to 
include hospital visits.  The veteran also explained that he 
had not suffered from any injury or illness while on active 
duty for which he did not seek medical care, and that he had 
no other concerns about his health.  In a companion Post-
Deployment Health Assessment the veteran again conveyed that 
his health had remained the same or had gotten better during 
the deployment, but that he had been seen in sick call during 
the deployment on one occasion.  

On October 24, 2005 the RO received a claim from the veteran 
where he sought an increased rating for his already service 
connected neck disability.  Subsequently, on January 10, 
2006, the RO received an amended claim, where the veteran 
stated "I would like to add the following to my claim for 
service connection," and listed a right foot/right angle 
disorder, right lower leg pain and a left elbow disorder.   

As reflected in a January 2006 private medical record by Dr. 
B., he noted that the veteran complained of left elbow pain 
and a lump on the right ankle.  Dr. B. also indicated that 
the veteran had apparently been seen at VA for these 
problems, and that he had also seen the veteran in the past 
for his left elbow, as the veteran had "a history of 
epicondylitis and been failed on antiinflammatories and elbow 
strap."  Dr. B. conveyed that the veteran's lump on the 
ankle appeared to worsen when he was active, and improve when 
he was off his feet.  After performing a physical examination 
Dr. B. diagnosed the veteran with left lateral epicondylitis 
and ganglion cyst of the right ankle.  He made no 
determination with respect to any radiating pain or numbness 
of the lower right leg or right foot.    

In February 2006 the veteran submitted to a VA examination of 
the feet and left elbow; the examiner reviewed the claims 
file, medical record, and statements made by the veteran.  He 
noted the veteran's account that he had first noticed a lump 
or knot in the right heel and ankle area as well as pain and 
discomfort in the left elbow while serving in Iraq between 
October 2004 and October 2005.  

Upon physical examination of the right foot, the clinician 
detected a ganglion cyst distal to right medial malleolus, 
approximately 1 to 1.5 cm in diameter, which was also 
slightly tender to palpation.  X-rays of the right foot were 
normal.  As for the left elbow, the veteran denied 
experiencing any trauma, and a physical examination revealed 
only very minimal tenderness to palpation to the lateral 
epicondyle.  Again, X-rays of the left elbow revealed normal 
results.  He diagnosed the veteran with left epicondylitis.  

Based on these data, the examiner concluded that it was at 
least as likely as not that the veteran's current right foot 
ganglion cyst and left elbow condition were due to his 
military service.  He found it significant that the veteran 
had manifested these maladies within such a short period of 
time after his service discharge in November 2005, and that 
the veteran described the onset of these disorders as 
occurring during his Iraq deployment.           

An October 2006 private medical record indicates that the 
veteran underwent an excision of a ganglion cyst located on 
the right foot.  

At his July 2007 Travel Board hearing the veteran testified 
that he first noticed his ganglion cyst and elbow disorder at 
some point between October 2004 and October 2005, while he 
was still service in Iraq.  Hearing Transcript at 3-4.  He 
had conveyed a similar account in his August 2006 substantive 
appeal, wherein he also stated that he could not report to 
medical facilities while on active duty due to his locations, 
but instead reported the problems to the assigned medics.  At 
his hearing, the veteran also affirmed that he filed his 
service connection claims on appeal in October 2005, prior to 
his service discharge for this time period.  Hearing 
Transcript at 3-4.  The veteran further conveyed that his 
right ankle and right lower leg pain and numbness were 
associated with his ganglion cyst.  Hearing Transcript at 4.  

The veteran noted that after his assignment in Iraq, he 
returned to Fort Reily, Kansas prior to deactivation.  
Hearing Transcript at 5.  At this time, the veteran 
acknowledged that he made no mention of his elbow or cyst 
problems, and explained that "in talking to the doctors down 
there they said if I report it that I'd be there, and they 
would take care of it there, but I'd be there at least six 
months to 12 more months at Fort Reily; and if I didn't 
report it there that I could come back, report it to the VA 
and they would take care of me at home and my own doctors 
could handle it."  Hearing Transcript at 5.  He also 
testified that a VA representative had conveyed similar 
information during an early October 2005 discharge briefing. 
Hearing Transcript at 6.  The veteran indicated that 
thereafter, on October 24, 2005,  he filed the claims for 
service connection, and in January 2006, approximately two 
months after his service discharge, he received treatment 
from a Dr. B. for these maladies.  Hearing Transcript at 6, 
7.       

b. Discussion
At the outset, the Board determines that the veteran 
currently has diagnoses of a ganglion cyst of the right 
foot/heel area as well as a disorder of the left elbow, 
namely, epicondylitis.  With respect to the remaining issues 
of whether the veteran incurred these disorders during his 
most recent period of active duty and, if so, whether the 
current disorders are as likely as not related to this period 
of service, the Board determines that the evidence falls at 
least in relative equipoise, in which case the veteran 
receives the benefit of the doubt in his favor.  

Specifically, while the veteran's service medical records 
from August 2004 through November 2005 do not reflect that he 
received treatment for or diagnoses of these disorders, which 
could weigh against the claims, the veteran has credibly 
testified that be began to experience symptoms of the cyst 
and left elbow disorder during this time.  Friedsam v. 
Nicholson, 19 Vet. App. 555, 561 (2006); accord D'Aries v. 
Peake, 22 Vet. App. 97, 104, 107 (2008) ("Credibility 
determinations are findings of fact to be made by the 
Board").  In addition, the Board notes that he is competent 
to convey an account of the onset of such symptomatology 
within his own personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (recognizing that lay evidence 
is competent to establish features or symptoms of injury or 
illness); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (recognizing that lay testimony can be 
competent to describe symptoms within the person's personal 
knowledge and observation).  Although the Board notes that 
the record shows that the veteran did not file these service 
connection claims for these disorders while still on active 
duty, as he and his accredited representative have stated, 
see Hearing Transcript at 3-4, the Board, above, nonetheless 
has found credible his testimony that he began to have 
symptoms of the ganglion cyst and the left elbow problem 
during his most recent period of active service.  This, 
coupled with the fact that the evidence of record prior to 
the veteran's activation in August 2004 is negative of 
treatment for or complaints of a cyst or left elbow disorder 
as well as the fact that the veteran received diagnoses of 
these two disorders within only a few months after his 
November 2005 discharge, leads the Board to conclude that it 
is at least as likely as not that these two disorders began 
during the veteran's most recent period of active service.      

Finally, as for whether a causal nexus exists between the 
veteran's most recent period of active service and his 
ganglion cyst and epicondylitis, the February 2006 VA 
examiner determined that it was at least as likely as not 
that such a causal relationship existed, which weighs in 
favor of these claims.  The evidence of record does not 
reflect any contrary, unfavorable medical opinion, and 
therefore, with application of the benefit of the doubt rule, 
the veteran's service connection claims for a ganglion cyst 
of the right foot/heel and a left elbow disorder, diagnosed 
as epicondylitis, are granted.


ORDER

Service connection for a ganglion cyst of the right foot/heel 
is granted.

Service connection for a left elbow disorder, diagnosed as 
epicondylitis, is granted.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's service connection claims 
for neuropathy of the right foot/ankle areas and the lower 
right leg.  38 C.F.R. § 19.9 (2007).  Specifically, the 
veteran has testified to experiencing localized symptoms of 
tingling and numbness around the area of his now service 
connected right foot/heel ganglion cyst.  The VA examination 
reports of record, however, did not offer an opinion as to 
whether any such existing neuropathy may be causally related 
to the ganglion cyst disability.  Accordingly, to fully and 
fairly adjudicate these claims, VA must afford the veteran a 
VA medical examination.  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The veteran must be afforded a VA 
medical examination for the purpose of 
determining the likely etiology of his 
current neuropathy of the right 
foot/ankle and of the right lower leg (if 
any), and, specifically, whether any such 
existing neuropathy in these two areas 
was caused or aggravated by his service 
connected ganglion cyst of the right 
foot/heel area.  

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current 
neuropathy of the right foot/ankle 
area (if any) was caused or 
aggravated by his service connected 
ganglion cyst of the right 
foot/heel?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current 
neuropathy of the right lower leg 
(if any) was caused or aggravated by 
his service connected ganglion cyst 
of the right foot/heel?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  Additionally, the Board 
advises that "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If the veteran's neuropathy of the right 
foot/ankle and right lower leg were 
aggravated by his service-connected 
ganglion cyst of the right heel/ankle, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected disease or 
injury before the onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the claims remain denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


